Citation Nr: 1411528	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-30 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Whether an overpayment of VA compensation benefits due to the removal of an additional allowance for the Veteran's spouse was properly created.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The Veteran had active duty service from July 1952 to June 1955, from August 1955 to August 1966, and from February 1967 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in October 2012, and a substantive appeal was received in October 2012.

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's spouse died in August 2009; he notified VA of the death of his spouse that same month. 

2.  VA continued to pay the Veteran compensation at a rate which included his spouse until the Veteran again contacted VA to again request that action be taken to remove his deceased spouse from his compensation award. 

3.  VA's action in continuing to pay the Veteran an amount of compensation based on his deceased spouse constituted sole administrative error. 



CONCLUSION OF LAW

An overpayment of VA compensation benefits due to the removal of an additional allowance for the Veteran's spouse was not properly created.  38 U.S.C.A. §§ 5112(b)(10 (West 2002); 38 C.F.R. 3.500(b)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran is challenging the validity of an overpayment of VA compensation benefits in the amount of $572.00 due to the removal of an additional allowance for his spouse.  See VAOPGCPREC 6-98 (Apr. 24, 1998); 38 C.F.R. § 1.911(c).  Under current regulations, the effective date of a reduction of pension or compensation by reason of marriage, annulment, or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce, or death occurs.  38 U.S.C.A. § 5112(b)(2).

The evidence of record reflects that the Veteran and his wife were married in October 1958, and that he received both a dependency allowance and an aid and attendance allowance for his wife.  On August 20, 2009, the Veteran submitted to VA a copy of his wife's death certificate (documenting her date of death as August 11, 2009).  Nevertheless, VA continued benefit payments to the Veteran which included his deceased spouse.  

The Veteran alleges sole administrative error by VA in this case.  It is highly significant in this case that the compensation payments were not reduced until the Veteran again contacted VA.  Specifically, in December 2009, the Veteran submitted another statement requesting that action be taken to correct his VA compensation benefits (with a waiver of any overpayment "due to an administrative error").  The Board finds that the Veteran duly reported the death of his spouse to VA just nine days after the date of death.  When his VA benefit payments were not reduced, he again contacted VA.  In the Board's view, the Veteran took all reasonable and proper actions in this case.  The overpayment was due to VA error, not his.  As such, the overpayment was not properly created.  38 U.S.C.A. §§ 5112(b)(10 (West 2002); 38 C.F.R. 3.500(b)(2) (2013).  Appropriate action by VA is necessary to return to the Veteran any amounts withheld from his VA payments toward repayment of the invalidly created overpayment. 


ORDER

The overpayment of VA compensation benefits due to the removal of an additional allowance for the Veteran's spouse was not properly created.  The appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


